ORDER

PER CURIAM
Steve Glazer appeals the trial court’s summary judgment in favor of the City of Chesterfield in a personal injury suit arising from a cycling accident.. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the' trial court is affirmed in accordance with Rule 84.16(b).